Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 13, 18, and 20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-8, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato (US 2019/0020877) in view of Sasai et al. (Sasai) (US 2012/0328207), and further in view of Otsuka (US 2010/0259427).
Regarding claims 5 and 18, Yamato discloses an encoder which encodes image information, the encoder comprising:
Memory ([0350]-[0352], a program stored in memory is executed): and
circuitry which is accessible to the memory ([0350]-[0352], a program stored in memory is executed by hardware) and which: 
derives, from the image information, a binary data string according to binarization for arithmetic encoding ([0192], image data is binarized; [0193], a flag is set indicating whether or not to bypass arithmetic coding)): and
outputs a bit stream including the binary data string, wherein the circuitry switches between a first operation and a second operation, the first operation being for outputting, as the bit stream, a first bit stream which includes, as the binary data string, a first binary data string which has been arithmetic encoded (FIG. 14, outputs of S153 and S155 combined (i.e. the flag is combined with the bitstream to indicate arithmetic coding has been performed), the second operation being for outputting, as the bit stream, a second bit stream which includes, as the binary data string, a second binary data string which has not been arithmetic encoded (FIG. 14, outputs of S154 and S155 combined (i.e. the flag is combined with the binarized bitstream to indicate arithmetic coding has not been performed).

Sasai from the same or similar field of endeavor discloses in the arithmetic encoding, context adaptive arithmetic encoding which is performed according to a variable occurrence probability and bypass arithmetic encoding which is performed according to a fixed occurrence probability are switched according to a data type (FIG. 11, according to a bypass signal value, [0177], variable probability encoding (context adaptive encoding) is performed or [0231], fixed probability bypass coding is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sasai into the teachings of Yamato for increasing the coding efficiency.
Yamato in view of Sasai is silent about and an operation is fixed to one of the first operation and the second operation when a predetermined profile out of a plurality of profiles defined in a coding standard is used to encode the image information.
Otsuka from the same or similar field of endeavor discloses and an operation is fixed to one of the first operation and the second operation when a predetermined profile out of a plurality of profiles defined in a coding standard is used to encode the image information ([0004], CABAC is selected in the main and extended profiles of H.264 encoding).

Regarding claim 6, the limitations of claim 6 are rejected in the analysis of claim 2.
Regarding claims 7 and 15, Yamato discloses wherein the circuitry switches between the first operation and the second operation in units of at least one entire picture. ([0221], the flag information is signaled in a picture parameter set (PPS) or sequence parameter set (SPS)).
Regarding claims 8 and 16, Yamato discloses wherein the circuitry switches between the first operation and the second operation in units of at least one entire slice ([0221], ac_bypass_flag is included in a slice header).
Regarding claim 13, the limitations of claim 13 are rejected in the analysis of claim 5.  Yamato further discloses the corresponding decoder and decoding process ([0239], [0250], FIGs. 21 and 26).
Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 6.  Yamato further discloses the corresponding decoder and decoding process ([0239], [0250], FIGs. 21 and 26).
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 5.  Yamato further discloses the corresponding decoder and decoding process ([0239], [0250], FIGs. 21 and 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.